By the Court. Ingraham, First J.
Action for rent; balance claimed, $20, remaining unpaid on the first year’s rent, under a lease for seven years. This year expired May, 1849. Since then the full rent has been regularly paid each quarter, as it became ■ due. The lease fixes the rent each year at $220.
The justice admitted testimony of a conversation between the parties before the lease was signed, that the rent for the first year was to be only $200.
In this he clearly erred. No parol testimony of any portion of the agreement, before it is reduced to writing, can be given, to alter the contract after it is reduced to writing.
This error is fatal to the judgment, unless it is apparent, without the objectionable testimony, that the same judgment must he rendered. I think no other result can be arrived at in this case.
The cause was tried merely upon written evidence, excepting the testimony above referred to." Such evidence was the lease and receipts for the rent as it became due, down to the time of trial. Since May, 1849, the receipts are all for $55 each quarter as the rent became due, and purport to be in full. It was unnecessary to produce previous receipts. The law presumes previous rent paid, when the landlord gives receipts for subsequently accruing rent in full, unless the landlord makes it appear that such previous rent remains unpaid. The receipts called for by the plaintiff and produced by the defendant, of the rent before May, 1849, do not, show that fact. Two of them appeared to be on account of rent, and the other’two "are said to he for rent.’ These receipts do not *60rebut the presumption arising from the subsequent receipts, that the former rent has been paid. It may have been paid before or afterwards.
The receipt for the rent due 1st August, 1819, purports to be in full for rent up to that date. c
This, of itself, is an acknowledgment that the rent was paid to that date, and there is no evidence to sustain the contrary.
Although the justice erred in admitting the parol proof, still, I think, no other judgment could have been rendered on the rest of the testimony.
Judgment affirmed.